Case 2:20-cv-00548-JPH-DLP Document 14 Filed 03/01/21 Page 1 of 6 PageID #: 61




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

ELOY SALINAS, JR.,                                      )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:20-cv-00548-JPH-DLP
                                                        )
RICHARD BROWN, et al.                                   )
                                                        )
                              Defendants.               )


 ENTRY DISMISSING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

       Eloy Salinas is an inmate at Wabash Valley Correctional Facility ("WVCF"). Because

Mr. Salinas is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has an obligation under

28 U.S.C. § 1915A(a) to screen his complaint.

                                           I. Screening Standard

       Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious,

fails to state a claim for relief, or seeks monetary relief against a defendant who is immune from

such relief. In determining whether the complaint states a claim, the Court applies the same

standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6).

See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Mr. Salinas's pro se pleadings are construed liberally

and held to a less stringent standard than formal pleadings drafted by lawyers. See, e.g., Abu-

Shawish v. United States, 898 F.3d 726, 737 (7th Cir. 2018) ("And because Abu-Shawish was

proceeding pro se, the district court should have construed his petition liberally.").

                                                    1
Case 2:20-cv-00548-JPH-DLP Document 14 Filed 03/01/21 Page 2 of 6 PageID #: 62




                                         II. The Complaint

       The complaint concerns Mr. Salinas's incarceration at WVCF and, previously, at

Branchville Correctional Facility ("BCF"). He asserts claims for damages and injunctive relief

against seven defendants identified as Robert Carter, Warden Kathy Alvey, Warden Richard

Brown, Warden Vanihel, Matt Leorh, Jack Hendrix, and Charles Dugan.

       The complaint indicates that Robert Carter is Commissioner of the Indiana Department of

Correction, Ms. Alvey is Warden of BCF, and Mr. Brown is Warden of WVCF. The complaint

identifies Mr. Leorh as a counselor but does not state where he works. Similarly, the complaint

does not state where Warden Vanihel works. The complaint includes no information about where

or in what capacities Defendants Hendrix and Dugan have interacted with Mr. Salinas. Mr. Salinas

bases his claims on the following allegations.

       In April 2019, Mr. Salinas was confined at BCF "in a dorm setting that was overpopulated

and understaffed." Dkt. 1 at 3. Mr. Salinas alleges that, during that time, his classification was not

reviewed consistent with IDOC policy. Due to overcrowding, inmates had limited space, limited

opportunities for recreation, and limited access to work programs.

       Around this time, Mr. Salinas was "forced . . . into a riot that broke out in the prison." Id.

at 4. The complaint does not clearly describe Mr. Salinas's role in the riot, how he became involved,

or whether he was injured. However, Mr. Salinas was punished for being involved in the riot,

reclassified, and transferred to WVCF.

       Since arriving at WVCF, Mr. Salinas has been housed in the SHU. Mr. Salinas alleges that

conditions in the SHU are inhumane and oppressive. He is isolated in his cell, he is denied showers

and recreation, and the lights remain on all day and all night. Additionally, his confinement to the

SHU has not been meaningfully reviewed. Mr. Salinas alleges that staff members receive




                                                  2
Case 2:20-cv-00548-JPH-DLP Document 14 Filed 03/01/21 Page 3 of 6 PageID #: 63




inadequate training and that prison policies are either inadequate to protect inmates' rights or they

are not being carried out properly by the prison staff.

                                    III. Discussion of Claims

       All claims arising from Mr. Salinas's time at BCF are dismissed for failure to state a claim

upon which relief may be granted. Although the allegations in the complaint implicate several

constitutional rights, they do not support plausible claims.

       Mr. Salinas alleges that his housing unit at BCF was overcrowded and understaffed. These

allegations, alone, are insufficient to state a plausible Eighth Amendment claim. See McCree v.

Sherrod, 408 F. App'x 990, 992 (7th Cir. 2011). An Eighth Amendment claim based on

overcrowding "must satisfy both the objective and subjective components of a deliberate-

indifference claim." Id. The plaintiff must allege how overcrowding "produced conditions denying

him 'basic human needs' or 'the minimal civilized measure of life's necessities.'" Id. (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). Mr. Salinas's allegations that overcrowding

limited his access to recreation and work programs do not meet this standard. He has not alleged

facts supporting an inference that overcrowding limited his access to recreation to the extent that

he was deprived of a basic need. See Antonelli v. Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996)

("Lack of exercise may rise to a constitutional violation in extreme and prolonged situations where

movement is denied to the point that the inmate's health is threatened."). Additionally, the

Constitution does not entitle Mr. Salinas to hold a job at BCF. Zimmerman v. Tribble, 226 F.3d

568, 571 (7th Cir. 2000) ("There is no constitutional mandate to provide educational, rehabilitative,

or vocational programs, in the absence of conditions that give rise to a violation of the Eighth

Amendment.") (internal quotation omitted)).




                                                 3
Case 2:20-cv-00548-JPH-DLP Document 14 Filed 03/01/21 Page 4 of 6 PageID #: 64




        Mr. Salinas alleges that his classification was not reviewed according to IDOC policy at

BCF. However, Mr. Salinas had no right to any particular classification. See, e.g., Lucien v.

DeTella, 141 F.3d 773, 774 (7th Cir. 1998) (“Classifications of inmates implicate neither liberty

nor property interests.") (citing Sandin v. Conner, 515 U.S. 472 (1995)). Additionally, Mr. Salinas

does not allege that he was confined in isolation, segregation, or any other condition that would

require prison officials to review Mr. Salinas's status as a matter of due process. See, e.g., Isby v.

Brown, 856 F.3d 508, 524–25 (7th Cir. 2017). And the allegation that the prison staff did not

follow its own policies does not equate to an allegation that the prison staff denied Mr. Salinas due

process. Sandin v. Conner, 515 U.S. 472, 481–82 (1995) (noting that prison policies are "primarily

designed to guide correctional officials in the administration of a prison" and not "to confer rights

on inmates").

        Mr. Salinas alleges that the staff at BCF failed to protect him and other prisoners from

violence in the form of the riot that occurred there. However, Mr. Salinas does not allege that he

was harmed as a result of the riot. A plaintiff must show that he has been injured to prevail on any

constitutional claim. Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982) ("[E]ven in the field of

constitutional torts . . . [a] tort to be actionable requires injury."); see also Fields v. Wharrie, 740

F.3d 1107, 1111 (7th Cir. 2014) ("[T]here is no tort without an actionable injury caused by the

defendant's wrongful act.").

        The complaint alleges facts supporting inferences that Mr. Salinas's rights were violated

after his transfer to WVCF. At the pleading stage, at least, the complaint alleges facts supporting

a plausible Eighth Amendment claim based on the conditions of Mr. Salinas's confinement and a

plausible Fourteenth Amendment due process claim based on his prolonged, unreviewed

confinement to the SHU.




                                                   4
Case 2:20-cv-00548-JPH-DLP Document 14 Filed 03/01/21 Page 5 of 6 PageID #: 65




       Even so, Mr. Salinas has not stated a claim upon which relief may be granted because he

has not identified the individuals responsible for either violation. "Liability under [42 U.S.C.]

§ 1983 is direct rather than vicarious; supervisors are responsible for their own acts but not for

those of subordinates, or for failing to ensure that subordinates carry out their tasks correctly."

Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir. 2018). "Only someone personally responsible

in a constitutional violation can be held liable under § 1983." Wojcik v. Cook Cnty., 803 F. App'x

25, 27 (7th Cir. 2020) (citing Wilson v. Warren Cnty., Ill., 830 F.3d 464, 469 (7th Cir. 2016)). The

complaint does not include any allegations stating who is responsible, or how, for the conditions

in the SHU or for reviewing Mr. Salinas's confinement to the SHU.

       Finally, Mr. Salinas's allegations of inadequate training and policies do not support a viable

claim for relief. To the extent inadequate training and policies have caused him to suffer inhumane

conditions in the SHU or to be deprived of due process, these allegations may support the Eighth

and Fourteenth Amendment claims described above. However, Mr. Salinas's allegations of

inadequate training and policies do not support standalone claims. Under § 1983, "supervisors are

responsible for their own acts but not for those of subordinates, or for failing to ensure that

subordinates carry out their tasks correctly." Horshaw, 910 F.3d at 1029. And, in any event, failure-

to-train claims may not proceed against these individual state defendants. This is because "failure

to train claims are usually maintained against municipalities, not against individuals, and, in the

Eighth Amendment context, such claims may only be maintained against a municipality." Brown

v. Budz, 398 F.3d 904, 918 (7th Cir. 2005) (quoting Sanville v. McCaughtry, 266 F.3d 724, 739–

40 (7th Cir. 2001)).




                                                 5
Case 2:20-cv-00548-JPH-DLP Document 14 Filed 03/01/21 Page 6 of 6 PageID #: 66




                           IV. Conclusion and Further Proceedings

       For the reasons discussed in Part III, the complaint is dismissed for failure to state a claim

upon which relief may be granted. Mr. Salinas shall have through March 26, 2021, to file an

amended complaint that resolves the deficiencies discussed in this Entry. If Mr. Salinas chooses

to file an amended complaint, it must include the case number associated with this action, no. 2:20-

cv-00548-JPH-DLP. It will completely replace the original complaint, and it will be screened

pursuant to § 1915A, so it must include all defendants, claims, and factual allegations that

Mr. Salinas wishes to pursue in this action.

       Failure to comply with these orders in the time provided will result in the dismissal of this

action without further warning or opportunity to show cause.

SO ORDERED.

Date: 3/1/2021




Distribution:

ELOY SALINAS, JR.
257395
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only




                                                 6
